   Case: 2:19-cv-04882-JLG-EPD Doc #: 1 Filed: 11/06/19 Page: 1 of 5 PAGEID #: 1




                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE SOUTHERN DISTRICT OF OHIO
                                   COLUMBUS DIVISION


BANDON PATTERSON                                       CASE NO.

                   Plaintiff
                                                       JUDGE
         vs.

FIRST ADVANTAGE BACKGROUND
SERVICES CORPORATION

                   Defendant


                                         COMPLAINT

                                  JURY TRIAL DEMANDED


  I.     PRELIMINARY STATEMENT

         1.       This is an action for damages brought by an individual consumer against the

Defendant First Advantage Background Services Corporation (hereafter “First Advantage”) for

violations of the Fair Credit Reporting Act (“FCRA”), 15 U.S.C. §§ 1681 et seq., as amended.

Under the FCRA, “consumer reports” subject to the statute’s protections include not simply

those used in establishing the consumer’s eligibility for credit, but also those used for

“employment purposes.” 15 U.S.C. § 1681a(d)(1)(B).

         2.       Defendant First Advantage is a consumer reporting agency that provides

background and employment screening services to prospective employers.

         3.       The FCRA was enacted to “insure that consumer reporting agencies exercise

their grave responsibilities with fairness, impartiality, and a respect for the consumer’s right to

privacy,” 15 U.S.C. § 1681(a)(4), by operating “in a manner which is fair and equitable to the




4835-0017-7503, v. 1
   Case: 2:19-cv-04882-JLG-EPD Doc #: 1 Filed: 11/06/19 Page: 2 of 5 PAGEID #: 2




consumer, with regard to the confidentiality, accuracy, relevancy” of the consumer information

they disseminate. 15 U.S.C. § 1681(b).

 II.     JURISDICTION AND VENUE

         4.       Jurisdiction of this Court arises under 15 U.S.C. § 1681p and 28 U.S.C. § 1331.

         5.       Venue lies properly in this district pursuant to 28 U.S.C. § 1391(b).

III.     PARTIES

         6.       Plaintiff Brandon Patterson is an adult individual who resides in Franklin County,

in the State of Ohio.

         7.       Defendant First Advantage is a consumer reporting agency which provides

background and employment screening services, risk-management services and products,

information management products and services, and decisions-making intelligence. First

Advantage regularly conducts business in the Southern District of Ohio and has a principal place

of business located at 1000 Alderman Drive, Alpharetta, GA 30005.

IV.      FACTUAL ALLEGATIONS

         8.       First Advantage has been reporting derogatory and inaccurate statements and

information relating to Plaintiff and Plaintiff’s background to third parties (hereafter the

“inaccurate information”).

         9.       The inaccurate information includes a false criminal history labeling the Plaintiff

as being convicted for robbery, and personal identifying information.

         10.      Specifically, the inaccurate information includes, but is not limited to, an

inaccurate robbery conviction, which does not belong to Plaintiff, but instead belongs to another

individual who has a similar name as Plaintiff.

         11.      The inaccurate information negatively reflects upon the Plaintiff and misidentified




4835-0017-7503, v. 1
   Case: 2:19-cv-04882-JLG-EPD Doc #: 1 Filed: 11/06/19 Page: 3 of 5 PAGEID #: 3




Plaintiff as an individual with a felony conviction. It appears that First Advantage, as a result of

its unreasonable procedures, produced a consumer report that identified Plaintiff as being a

convicted felon because it mixed his criminal history with that of another person.

         12.      First Advantage has been reporting the inaccurate information through the

issuance of false and inaccurate background information and consumer reports that it has

disseminated to various persons and prospective employers, both known and unknown.

         13.      Plaintiff has applied for and has been denied employment opportunities, including

but not limited to, employment opportunities with Adecco in September 2019. Plaintiff has been

informed that the basis for these denials was the inaccurate information that appears on

Plaintiff’s consumer reports with First Advantage.

         14.      As of result of First Advantage’s conduct, Plaintiff has suffered actual damages

in the form of lost employment opportunities, harm to reputation, emotional distress, including

anxiety, frustration, humiliation and embarrassment.

         15.      At all times pertinent hereto, First Advantage was acting by and through its

agents, servants and/or employees who were acting within the course and scope of their agency

or employment, and under the direct supervision and control of First Advantage.

         16.      At all times pertinent hereto, the conduct of First Advantage, as well as that of its

agents, servants and/or employees, was intentional, willful, reckless, and in grossly negligent

disregard for federal law and the rights of the Plaintiff herein.

IV.      COUNT ONE – VIOLATION OF THE FCRA

         17.      Plaintiff incorporates the foregoing paragraphs as though the same were set forth

at length herein.

         18.      At all times pertinent hereto, First Advantage was a “person” and a “consumer




4835-0017-7503, v. 1
   Case: 2:19-cv-04882-JLG-EPD Doc #: 1 Filed: 11/06/19 Page: 4 of 5 PAGEID #: 4




reporting agency” as those terms are defined by 15 U.S.C. §§ 1681a(b) and (f).

         19.      At all times pertinent hereto, the Plaintiff was a “consumer” as that term is

defined by 15 U.S.C. § 1681a(c).

         20.      At all times pertinent hereto, the above-mentioned background report was a

“consumer report” as that term is defined by 15 U.S.C. § 1681a(d).

         21.      Pursuant to 15 U.S.C. § 1681n and 15 U.S.C. § 1681o, First Advantage is liable to

Plaintiff for willfully and negligently failing to comply with the requirements imposed on a

consumer reporting agency pursuant to 15 U.S.C. § 1681e(b).

         22.      The conduct of First Advantage was a direct and proximate cause, as well as a

substantial factor, in bringing about the serious injuries, actual damages and harm to the Plaintiff

outlined more fully above and, as a result, First Advantage is liable to the Plaintiff for the full

amount of statutory, actual and punitive damages, along with the attorney’s fees and the costs of

litigation, as well as such further relief, as may be permitted by law.

 V.      JURY TRIAL DEMAND

         23.      Plaintiff demands trial by jury on all issues so triable.

VI.      PRAYER FOR RELIEF

         WHEREFORE, Plaintiff seeks judgment in Plaintiff’s favor and damages against First

Advantage, based on the following requested relief:

                  (a)    Statutory damages;

                  (b)    Actual damages;

                  (c)    Punitive damages;

                  (d)    Costs and reasonable attorney’s fees pursuant to 15 U.S.C. §§ 1681n and

                  1681o; and




4835-0017-7503, v. 1
   Case: 2:19-cv-04882-JLG-EPD Doc #: 1 Filed: 11/06/19 Page: 5 of 5 PAGEID #: 5




                  (e)   Such other and further relief as may be necessary, just and proper.

                                              Respectfully submitted,

                                              /s/ Matthew A. Dooley
                                              Matthew A. Dooley (#0081482)
                                              O’TOOLE, MCLAUGHLIN, DOOLEY &
                                              PECORA CO., LPA.
                                              5455 Detroit Rd.
                                              Sheffield Village, Ohio 44054
                                              Telephone:     (440) 930-4001
                                              Facsimile:     (440) 934-7205
                                              Email:         mdooley@omdplaw.com

                                              Geoffrey Baskerville
                                              FRANCIS, MAILMAN, SOUMILAS, P.C.
                                              CONSUMER LAW FIRM
                                              1600 Market St.,
                                              Suite 2510
                                              Philadelphia, PA 19103
                                              Telephone:     (215) 735-8600
                                              Facsimile:     (215) 934-8000
                                              Email:         gbaskerville@consumerlaw.com
                                              Counsel for Brandon Patterson




4835-0017-7503, v. 1
